The appellant was convicted in the Court of General Sessions for Spartanburg County of the murder of Mr. Sims, and sentenced to suffer death by electrocution.
When arraigned for trial, he had no counsel, and the solicitor prompted him in the answers to the questions usual in arraignment. At the request of Judge Greene, presiding, Messrs. Lanham, Taylor, and Hamer undertook the defense of the accused, and have ably and faithfully discharged the duty which was assigned to them. From the conviction and sentence, they have appealed on behalf of their unfortunate client, on exceptions to the rulings and charge of the Judge, and to the admission of certain testimony.
The main exceptions to the admission of evidence relate to the testimony offered to show that shortly before the slaying of Sims, the accused had committed a robbery of the person of another; and to the testimony offered to prove a written confession by the defendant by witnesses other than those who signed the confession as witnesses thereto.
It appears that shortly before the fatal shooting of Sims the defendant had held up and robbed one Baynard. When testimony was offered in chief by the State to prove this fact, it was objected to by defendant's counsel and was admitted over their objection. *Page 30 
We are of opinion that this evidence should not have been admitted. See State v. Lyle, 125 S.C. 406, 416,118 S.E., 803. Standing alone, this ruling would necessitate a reversal of the judgment, but the error is cured by the fact that the defendant in his confession, and when he went upon the stand at the trial, himself detailed the facts of the robbery.
The defendant was arrested in the City of Greenville and taken by the officers to the jail. There he made a confession which was reduced to writing and signed by him, and subscribed to by certain of the officers as witnesses. At the trial, when the written confession was presented, it appeared that none of those who had signed it as witnesses were present to prove it. Defense counsel objected to its introduction for this reason. It would have been best to prove the written confession by one who signed the writing as a witness, but no harm came to this defendant from the failure to do so. Sheriff Henry of Spartanburg was present and heard the confession made by defendant, and testified that it was made without any show of force, or threats, and without any promise of immunity, or reward, and after defendant was warned that what he said would be used against him. O.L. Brady was also present and heard the confession and testified as did the sheriff. The sheriff testified further that when the defendant was in jail at Spartanburg, a few days after the confession in Greenville, he voluntarily repeated the confession to him. Moreover, in his testimony on the stand on his trial, the defendant practically admitted all that was contained in the confession.
The plea of self-defense was set up by defendant. A close inspection of the record discloses that every essential element of self-defense was lacking in the proof offered in support of the plea.
It was also urged and pleaded that the defendant has only the mental capacity of a child of fourteen years of age or less. It is charged as error that the Judge did not charge defendant's request that if the jury found the defendant has *Page 31 
the mind of a boy of fourteen years of age or less, the law presumes him incapable of committing crime, although the presumption is rebuttable. It is alleged that this request was refused.
It appears that the request was an oral one presented about the close of the charge. Under the rule his Honor was not required to give it. An examination of the entire charge shows that he did, in effect, charge it, and that the jury was fully informed upon the issue. A review of the evidence satisfies this Court that the finding of the jury on this question was correct.
It is alleged as error that the trial Judge failed to charge the jury on the presumption of innocence. At the close of the charge counsel were asked by the Court if anything had been omitted, and they did not remind the Court of this omission. It was their duty to do so if they intended to complain of the omission. The jury were fully charged that before the defendant could be convicted the State must prove his guilt beyond a reasonable doubt. We find that the charge was a clear and comprehensive one which fully protected the rights of the accused.
We find nothing in the record to sustain the charge that the atmosphere of the courtroom created a condition which deprived the accused of a fair and impartial trial. It appears to us that the Court with sedulous care protected the interests of the defendant to see that he had a fair and impartial trial. He assigned to his defense three able and experienced lawyers.
It is further assigned as error that the Court permitted the solicitor to stand by the defendant and counsel and advise him during his arraignment. It is not alleged that the solicitor did not correctly and fairly counsel and advise the defendant. His counsel and advice was perfunctory and formal.
It is alleged that the Court erred in permitting the introduction of a leaden bullet, which was found shortly after the *Page 32 
killing upon the scene. The relevancy of this evidence was well within the discretion of the Court. That discretion was not abused.
It is the judgment of this Court that the judgment of the trial Court is affirmed.